t c memo united_states tax_court mark alva west petitioner v commissioner of internal revenue respondent docket no 7648-15l filed date mark alva west pro_se karen lynne baker for respondent memorandum findings_of_fact and opinion kerrigan judge this collection_due_process cdp case was commenced in response to a notice_of_determination concerning collection action s under sec_6320 and or of the internal_revenue_code dated date upholding a proposed collection action regarding petitioner’s unpaid tax_liability for tax_year we must consider whether respondent’s determination to proceed with the collection action was proper unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar findings_of_fact petitioner resided in texas when the petition was filed petitioner worked as an engineer for many years for tax_year petitioner received wages of dollar_figure petitioner and his wife requested an extension of time to file their form_1040 u s individual_income_tax_return petitioner did not pay timely estimated_tax for tax_year on date petitioner and his wife made a payment of dollar_figure and applied withholding credits of dollar_figure to their income_tax for tax_year they made another payment of dollar_figure on date for a total of dollar_figure their tax_return showing tax due of dollar_figure was marked as received by respondent on date their tax_return was signed on date on date respondent assessed against petitioner and his wife the following for tax_year dollar_figure form_1040 tax dollar_figure estimated_tax addition_to_tax dollar_figure late filing addition_to_tax dollar_figure late payment addition_to_tax and dollar_figure interest the assessment totaled dollar_figure the payments made by petitioner and his wife on april and date satisfied the form_1040 tax and the estimated_tax addition_to_tax the current unpaid liability is for the late filing addition_to_tax the late payment addition_to_tax and the interest on date respondent sent petitioner a letter final notice_of_intent_to_levy and your right to hearing for petitioner’s late filing addition_to_tax late payment addition_to_tax and interest for petitioner submitted a form request for a collection_due_process or equivalent_hearing dated date and included a letter which raises concerns about the additions to tax and interest petitioner had a telephone cdp hearing on date at the hearing petitioner neither provided the settlement officer with any the tax_court is a court of limited jurisdiction in that this court possesses only adjudicatory powers that congress has conferred upon it 85_tc_527 that adjudicatory power encompasses the redetermination of deficiencies and the determination of overpayments sec_6214 sec_6512 we do not have jurisdiction over either the form_1040 tax or the estimated_tax addition_to_tax since they both have been paid see sec_6211 sec_6213 collection alternatives nor entered into an installment_agreement or an offer- in-compromise respondent sent petitioner the notice_of_determination concerning collection action s under sec_6320 and or on date sustaining the proposed levy in his timely filed petition petitioner contends that there was no failure to timely file his income_tax return despite filing after the deadline because he filed as expediently as possible and that he has overpaid his tax for previous years opinion sec_6330 requires the secretary to furnish a person notice and opportunity for a hearing before an impartial officer_or_employee of the internal_revenue_service irs appeals_office appeals before making a levy on the person’s property at the hearing the person may raise any relevant issue relating to the unpaid tax or the proposed levy including spousal defenses challenges to the appropriateness of the collection action and offers of collection alternatives sec_6330 the person may challenge the existence or the amount of the underlying tax_liability for any period only if the person did not receive a notice_of_deficiency or did not otherwise have an opportunity to dispute the liability sec_6330 114_tc_604 i standard of review once appeals issues a notice_of_determination the person may seek review in this court sec_6330 where the validity of the underlying tax_liability is properly at issue we review the determination de novo sego v commissioner t c pincite 114_tc_176 the taxpayer has the burden_of_proof regarding his or her underlying tax_liability see rule a a taxpayer may not challenge an underlying tax_liability during a cdp hearing unless the taxpayer did not receive a statutory_notice_of_deficiency for the liability or did not otherwise have the opportunity to dispute the liability sec_6330 see also 122_tc_1 the term underlying tax_liability in sec_6330 includes any amount owed by a taxpayer pursuant to the tax laws including additions to tax and interest 115_tc_329 petitioner did not receive a notice_of_deficiency and did not otherwise have a prior opportunity to contest his underlying tax_liability at his cdp hearing petitioner argued that despite being filed after the deadline his income_tax return should be considered on time because he filed as expediently as possible given his circumstances and that he should not owe the additions to tax and interest because it is unfair to have to estimate tax and that he has previously overpaid petitioner properly raised his underlying tax_liability and therefore we will review respondent’s determination de novo ii underlying liability a late filing and late payment additions to tax under sec_7491 the commissioner bears the burden of producing evidence with respect to the liability of the taxpayer for any addition_to_tax see 116_tc_438 sec_6651 imposes an addition_to_tax if a taxpayer fails to file his form_1040 by the due_date the parties do not dispute that respondent received petitioner’s return on friday date and that it was due on date respondent has met his burden of production sec_6651 imposes an addition_to_tax if a taxpayer fails to pay his form_1040 tax by the due_date the sec_6651 addition_to_tax applies only when an amount of tax is shown on a return filed by the taxpayer or prepared by the secretary sec_6651 g 120_tc_163 aff’d without published opinion a f t r 2d ria 3d cir respondent has shown that petitioner did not pay his tax by the due_date respondent has met his burden of production the additions to tax under sec_6651 and apply once the commissioner has met his burden of production unless the failure to comply was due to reasonable_cause and not due to willful neglect the taxpayer bears the burden of establishing reasonable_cause higbee v commissioner t c pincite petitioner argues that the complexity of the tax law coupled with his advanced age caused him to be unable to comply with timely filing and payment requirements but that he filed as expediently as he could petitioner gave no other explanation of why his tax_return was late petitioner testified that he had no documents showing when the return was mailed most of his arguments were related to the estimated_tax addition_to_tax which is not before the court petitioner contended that he had overpaid his tax for previous years petitioner did not establish that he had reasonable_cause for failing to timely file his return and pay the tax due for b interest under sec_6404 the commissioner may abate interest on a tax payment if the delay in payment was attributable to an irs employee’s being erroneous or dilatory in performing a ministerial or managerial act petitioner does not claim that any irs employee behaved in such a manner rather petitioner claims that he should not be liable for interest because the irs does not pay taxpayers interest when it refunds amounts the taxpayers have overpaid the interest due for will not be abated iii abuse_of_discretion we review the settlement officer’s administrative determinations regarding nonliability issues for abuse_of_discretion 131_tc_197 abuse_of_discretion exists when a determination is arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir in deciding whether the settlement officer abused his discretion in sustaining the notice_of_levy filing we consider whether he properly verified that the requirements of any applicable law or administrative procedure have been met considered any relevant issues petitioner raised and determined whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary see sec_6330 our review of the record reveals that the settlement officer conducted a thorough review of petitioner’s account determined that the additions to tax and interest had been properly assessed and verified that other requirements of applicable law and administrative procedure were followed petitioner has not advanced arguments or presented evidence allowing us to conclude that the determination to sustain the proposed collection action was arbitrary capricious or without sound basis in fact or otherwise an abuse_of_discretion see 129_tc_107 petitioner neither provided the settlement officer with any collection alternatives nor entered into an installment_agreement or an offer-in-compromise it is not an abuse_of_discretion for a settlement officer to decline to consider a collection alternative where the taxpayer does not place a specific proposal on the table see 138_tc_228 124_tc_69 we therefore conclude that respondent’s determination to proceed with the proposed collection action was not an abuse_of_discretion any contentions we have not addressed are irrelevant moot or meritless decision will be entered for respondent
